PER CURIAM.
■Appellant brought this suit to recover on a converted policy of war risk insurance. At the close of the evidence a motion to direct a verdict for defendant was granted, to which action of the court error is assigned.
The medical evidence stops short of showing definitely that appellant suffered from any physical or mental ailments other than moderate neurasthenia and occasional spells of vertigo. Other evidence in the record tends to show that while appellant was unable to perform sustained manual labor his ability to earn a living as a sales'man or at other clerical work was practically unimpaired. He had a high school education, had been employed as a bookkeeper in several banks, was employed in the Federal Reemployment Service in the latter part of 1933 and in the ERA for over ten months in 1935, and successfully sold fertilizer in 1936. The policy lapsed for failure to pay premiums after September, 193,3. When applying for reinstatement of the policy, in January, 1930, he stated he was then permanently employed and was in good health. Considering the record in the light most favorable to appellant we find no substantial evidence that would warrant submission of the case to a jury. It was not error to direct a verdict for defendant.
No reversible error appearing, the judgment is affirmed.